Order entered November 25, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00978-CR
                                    No. 05-13-00979-CR

                          ROY CURTIS STUART JR, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                    Trial Court Cause Nos. F13-52718-Y, F13-52719-Y

                                         ORDER
       The Court GRANTS appellant’s November 24, 2014 request to permit him to file only

one copy of his pro se response to the Anders brief filed by counsel. Appellant need file only

one copy of the pro se response that is due by DECEMBER 31, 2014.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Roy Stuart,

TDCJ No. 1870750, Coffield Unit, 2661 F.M. 2054, Tennessee Colony, Texas 75884.

                                                    /s/   LANA MYERS
                                                          JUSTICE